UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1213


In re: MYRON RODERICK NUNN,

                Petitioner.



   On Petition for Writ of Mandamus.        (1:10-cv-00164-CCE-LPA)


Submitted:   June 16, 2011                     Decided:    June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit     Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Myron Roderick Nunn, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Myron Roderick Nunn petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2006) petition.              He seeks an order from this

court directing the district court to act.              Our review of the

district court’s docket reveals that the district court denied

Nunn’s   petition   on    June   7,   2011.     Accordingly,     because   the

district court has recently decided Nunn’s case, we deny the

mandamus   petition      as   moot.    We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                              PETITION DENIED




                                       2